547 F.2d 309
Arturo T. ESQUIVEL, Petitioner-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent- Appellee.
No. 76-2945.
United States Court of Appeals,Fifth Circuit.
Feb. 16, 1977.Rehearing and Rehearing En Banc Denied March 15, 1977.

Stanley G. Schneider, Staff Counsel for Inmates, Huntsville, Tex., for petitioner-appellant.
John L. Hill, Atty. Gen., Stephen J. Wilkinson, Walter C. Prentice, David M. Kendall, Joe B. Dibrell, Jr., Asst. Attys. Gen., Austin, Tex., for respondent-appellee.
Before BROWN, Chief Judge, AINSWORTH, Circuit Judge, and JAMESON*, District Judge.
PER CURIAM:


1
AFFIRMED on the basis of the opinion of the District Court, Western District of Texas (Judge Suttle), 426 F. Supp. 619 (1977).



*
 Senior District Judge for the District of Montana, sitting by designation